Name: Commission Regulation (EEC) No 576/83 of 14 March 1983 amending Regulation (EEC) No 3322/82 amending for the second time Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 3 . 83 Official Journal of the European Communities No L 69/9 COMMISSION REGULATION (EEC) No 576/83 of 14 March 1983 amending Regulation (EEC) No 3322/82 amending for the second time Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), and in particular Article 3 (7) thereof, Whereas Commission Regulation (EEC) No 3322/82 (2) amended Regulation (EEC) No 2192/82 (3) by providing inter alia that peas and field beans which have been precooked or cooked and possibly milled and dried for the preparation of soups or other foods may be considered actually to have been used and therefore qualify for the aid provided for in Article 3 of Regulation (EEC) No 1431 /82 ; Whereas for the sake of uniform application of the aid system aid should be granted in respect of all products processed as indicated above from the date of applica ­ tion of Regulation (EEC) No 2192/82, namely 1 August 1982, always provided that all the conditions laid down in that Regulation are met ; whereas Regula ­ tion (EEC) No 3322/82 should therefore be amended to this end effect ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 2 of Regulation (EEC) No 3322/82 is hereby replaced by the following : 'However, Article 1 (5) shall apply from 1 August 1982 and Article 1 (6) from 1 January 1983 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 162, 12 . 6 . 1982, p. 28 . 0 OJ No L 351 , 11 . 12 . 1982, p. 27 . (3 OJ No L 233, 7 . 8 . 1982, p. 5 .